Citation Nr: 0903987	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-31 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increase in the ratings for otitis media 
with hearing loss, currently assigned a 10 percent rating 
prior to December 1, 2007, and a 0 percent rating from that 
date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, increased the rating for the veteran's otitis media 
with hearing loss to 10 percent, effective April 15, 2004.  A 
June 2007 rating decision (while the appeal was pending) 
proposed a reduction in the rating to 0 percent; a September 
2007 rating decision implemented the reduction, effective 
December 1, 2007.  In March 2008, a videoconference hearing 
was held before the undersigned.  A transcript of the hearing 
is associated with the veteran's claims file.  In April 2008, 
the case was remanded for additional development.  


FINDINGS OF FACT

1. Prior to December 1, 2007, the veteran's right ear hearing 
acuity was no worse than Level VII and his left ear hearing 
acuity was no worse than Level II; suppuration or polyps were 
not shown.

2. From December 1, 2007 the veteran is not shown to have a 
period of time when his hearing acuity was worse than Level 
II in either ear; suppuration or polyps were not shown.


CONCLUSION OF LAW

1. A rating in excess of 10 percent for otitis media with 
bilateral hearing loss is not warranted prior to December 1, 
2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.31, 4.85, Diagnostic Code (Code) 6100, 4.86, 4.87, 
Code 6200  (2008).

2. A compensable rating for otitis media with bilateral 
hearing loss is not warranted from December 1, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.31. 4.85, Code 6100, 4.86 , 4.87, Code 6200 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the August 2006 
rating decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A June 2004 letter explained the evidence 
necessary to substantiate his claim, and advised him of his 
and VA's responsibilities in providing such evidence.  In 
accordance with Vazquez-Florez v. Peake, 22 Vet. App. 37, 43-
44 (2008), a May 2008 letter notified the veteran that to 
substantiate an increased rating claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  It explained that should an 
increase in disability be found, a disability rating would be 
determined by applying relevant Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent, based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  It also 
provided examples of the types of medical and lay evidence 
that the veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

The veteran also received appropriate notice with respect to 
the reduction effective December 1, 2007.  In compliance with 
38 C.F.R. § 3.105(e), by June 2007 rating decision he was 
advised that a reduction was proposed and was afforded the 
appropriate amount of time to respond/submit additional 
evidence.  The claim was readjudicated after all critical 
notice was issued, and development sought by the Board was 
completed.  See September 2008 Supplement Statement of the 
Case.  The veteran had ample opportunity to respond to all 
notices/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred during the 
process.  It has not been alleged otherwise.  

The veteran's pertinent treatment records (and records from 
Social Security Administration (SSA)) have been secured.  The 
RO arranged for examinations of the veteran in August 2004, 
in January 2006, in June 2007, and in August 2008.  He has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is satisfied.  Accordingly, 
the Board will address the merits of the claim.

B.	Factual Background

VA outpatient treatment records from June 1997 to July 2004 
and from January 2006 to April 2006 show that in November 
2002, the veteran complained of tinnitus since service that 
had worsened in the past six months, and chronic dermatitis 
with intense itching in the ear canals.  From his lab work, 
it was felt that his history of hyperlipidemia could be the 
cause of his worsening tinnitus from vascular inner ear 
disease.  In April 2003, he complained of dizziness, 
nausea/vomiting, and tinnitus for a month.  Upon examination, 
his tympanic membranes were bulging.  Meniere's was assessed.  
In July 2004, it was noted that the veteran had mixed hearing 
loss with a conductive component likely from middle ear 
fluid.  Suppuration or polyps were not described either in 
April 2003 or in July 2004.

On August 2004 audiological evaluation on behalf of VA, 
otoscopic examination revealed clear eardrums.  Puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
55
55
95
110
LEFT
n/a
40
65
85
105

The average puretone thresholds were 79 decibels, right ear, 
and 74 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 92 
percent in the left ear.

On January 2006 audiological evaluation on behalf of VA it 
was noted that the veteran had thickened eardrums, without 
infection.  Puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
70
75
85
LEFT
50
45
75
90
105

The average puretone thresholds were 69 decibels, right ear, 
and 79 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in each ear.  

Records from SSA received in March 2006 relate to the 
veteran's low back and right foot disabilities, and are 
silent for complaints, findings, treatment, or diagnosis 
relating to hearing loss or otitis.

On June 2007 audiological evaluation on behalf of VA, the 
veteran reported problems hearing when there was background 
noise.  Audiometry revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
40
45
65
85
LEFT
50
40
70
90
105

The average puretone thresholds were 59 decibels, right ear, 
and 76 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.  

August 2007 private audiometry, presented in chart format was 
reported as showing moderate to profound sensory hearing loss 
for the left ear and moderate to severe sensory hearing loss 
for the right ear.  The audiologist noted the veteran had 
"excellent" word recognition scores, and stated these were 
presented at a "quiet and elevated listening level and not 
necessarily representative of real life situations."

At the March 2008 videoconference hearing, the veteran and 
his representative argued that his authorized VA audiological 
evaluations were conducted in ideal test conditions without 
loud background noise, and that background noise had a "dire 
effect" on speech recognition.  They also argued that during 
the speech recognition portion of his June 2007 audiological 
evaluation, the examiner amplified the volume beyond normal 
limits.  

On August 2008 VA examination, the examining otolaryngologist 
reviewed the claims file and noted that the veteran's 
audiograms, from the time of his induction into service to 
present, showed mixed bilateral hearing loss in a symmetrical 
pattern without one ear being distinctly worse than the 
other.  The veteran reported constant tinnitus for over forty 
years with only brief episodes where loudness increased for a 
few seconds, and complained of vertigo with nausea and 
vomiting that lasted from hours to, on rare occasions, 
several days.  He did not associate his hearing loss with a 
sense of fullness or plugging in either ear during his 
episodes of vertigo, nor was there a change in his tinnitus 
during episodes of vertigo.  Physical examination found 
revealed the external ear and ear canals to be normal; there 
was no cholesteatoma or discharge, and the examiner indicated 
that there did not appear to be any active disease process 
from infection.  After a physical examination of the 
veteran's ears, the examiner diagnosed labyrinthitis, and 
stated, "The diagnosis of Meniere's disease cannot be made 
with the history or the information in the [claims file] for 
the following reasons.  1.) The hearing loss is symetrical 
[sic] and Meniere's disease is almost always unilateral.  2.) 
Fluctuating hearing loss with episodes of vertigo is 
necessary to make the diagnosis.  3.)  The vertigo is not 
associated with ear symptoms of hearing loss, fullness or 
increase of tinnitus.  It is my opinion that his symptoms are 
to be considered as three separate entities although the 
tinnitus is the result of the hearing loss."

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

Otitis is rated under Code 6200, which provides for a 10 
percent rating during suppuration, or with polyps.  38 C.F.R. 
§ 4.87.  In every instance where the schedule does not 
provide for a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505  (2007).  

At the outset, it is noteworthy that because the veteran has 
service connected tinnitus and vertigo, and there was a 
possibility that he may have a diagnosis of Meniere's which 
is service connected, the Board remanded the case in part to 
determine whether he, in fact, did have Meniere's Disease (in 
which case his disability could be rated under the alternate 
criteria for rating Meniere's).  Inasmuch as the veteran's 
August 2008 otolaryngologic examination established he did 
not have Meniere's, rating under those alternate criteria 
(38 C.F.R. § 4.87, Code 6205 is not warranted).

Next for consideration is whether the service connected 
otitis with hearing loss may warrant a compensable rating for 
the otitis component, i.e., under 38 C.F.R. § 4.87, Code 
6200.  Inasmuch as no examination during the appeal period 
found suppuration or polyps, a 0 percent rating must be 
assigned for the otitis component of the disability.  See 
38 C.F.R. § 4.31.

Regarding the rating assigned for the hearing loss component 
of the disability at issue it is noteworthy that there are 
"two" stages of rating for consideration, i.e., prior to 
December 1, 2007, and from that date.  The Board has 
considered whether any further "stages" are warranted, and 
finds no basis in the evidentiary record for any further 
"stages"; the record does not include competent evidence of 
further ratable variance in the hearing loss disability 
warranting increase for any period of time during the 
appellate period.

The veteran's August 2007 private audiometry is presented in 
a format which the Board is neither competent nor authorized 
to interpret.  Under governing regulation, testing of hearing 
loss disability for VA rating purposes must meet specific 
requirements (to include speech discrimination testing in a 
controlled setting using a Maryland CNC word list).  There is 
no indication that the August 2007 audiometry was conducted 
in the manner required by regulation.  Thus, the testing 
results are not appropriate for rating the veteran's hearing 
loss disability.  It is noteworthy that the audiologist 
indicated that the audiologist indicated that the veteran had 
excellent discrimination under testing conditions (which is 
consistent with VA examination findings).  

The audiometry suitable for rating purposes prior to December 
1, 2007, was conducted on examinations on behalf of VA in 
August 2004, January 2006, and June 2007.  On August 2004 
audiological evaluation, average puretone thresholds were 79 
decibels, right ear and 74 decibels, left ear.  Speech 
discrimination was 100 percent in the right ear and 92 
percent in the left.  Under Table VI, such hearing acuity 
constitutes Level II hearing in the left ear.  An exceptional 
pattern of hearing impairment was shown in the right ear (see 
38 C.F.R. § 4.86), allowing for rating under either Table VI 
or Table VIA, whichever is to his advantage.  The findings 
reflect Level II hearing under Table VI and Level VII hearing 
under Table VIA in the right ear; thus Table VIA is to his 
advantage.  Under 38 C.F.R. § 4.85, Table VII, such hearing 
acuity warrants a 10 percent rating under Code 6100.  The 
August 2004 rating decision on appeal granted the veteran an 
increased (10 percent) rating for hearing loss, effective 
April 15, 2004 (the date of the claim for increase).   

On January 2006 audiological evaluation on behalf of VA, 
average puretone thresholds were 69 decibels, right ear and 
79 decibels, left ear.  Speech discrimination was 88 percent 
in each ear.  Under Table VI, such hearing acuity constitutes 
Level III hearing in each ears.  Under 38 C.F.R. § 4.85, 
Table VII, these levels of hearing warrant a 0 percent 
rating.  The January 2006 audiometry did not show an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.

On June 2007 audiological evaluation on behalf of VA, average 
puretone thresholds were 59 decibels, right ear and 76 
decibels, left ear.  Speech discrimination was 96 percent in 
each ear.  Under Table VI, such hearing acuity constitutes 
Level II hearing in each ear.  Under 38 C.F.R. § 4.85, Table 
VII, these levels of hearing acuity warrant a 0 percent 
rating.  The June 2007 audiometry did not show an exceptional 
pattern of hearing that would warrant rating the disability 
under the alternate criteria in Table VIA.   Consequently, 
the record provides no evidentiary basis for a schedular 
rating for hearing in excess of 10 percent prior to December 
1, 2007.

Because of the  "improved" audiometry on January 2006 and 
June 2007 audiological evaluations of the veteran on behalf 
of VA, the RO proposed (in June 2007) , and implemented (by 
September 2007 rating decision), a reduction in the rating 
for the veteran's hearing loss disability.  Significantly, 
the RO's process (i.e., proposing the reduction, affording 
the veteran 60 days for response, making the reduction 
prospective, after 60 days notice of the final action) 
complied with the due process provisions mandated for 
compensation evaluation reduction under 38 C.F.R. § 3.105(e).  
Furthermore, the reduction was based on repeat examinations 
more than a year apart, evidencing sustained improvement.  
See 38 C.F.R. § 3.344. 

From December 1, 2007, there is no competent (medical) 
evidence that the veteran's hearing loss disability warrants 
a compensable rating.  His lay assertions that his hearing 
impairment has been, and is, greater than found on VA 
examinations and reflected by the noncompensable rating 
assigned are insufficient to establish this is so.  While he 
is competent to describe the impact of his hearing acuity on 
his daily life, as a layperson, he is not competent to 
establish the level of hearing disability by his own opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
veteran and his representative argue that audiometry in a 
sound-controlled room does not adequately assess the effect 
of the veteran's bilateral hearing loss on his ability to 
function under the ordinary conditions of daily life.  
However, as noted above, governing regulation (38 C.F.R. 
§ 4.85(a)) provides that testing for hearing loss must be 
conducted in a controlled setting (not under the "ordinary 
conditions of daily life"), and the rating of hearing loss 
disability involves the mechanical application of the rating 
schedule.  See Lendenmann, supra.  The Board is bound by 
governing VA regulations.  See 38 U.S.C.A. § 7104(c).  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization" due to hearing loss as to suggest that 
referral for extraschedular consideration is indicated.  
38 C.F.R. § 3.321(b).  The preponderance of the evidence is 
against the veteran's claim; the reasonable doubt doctrine 
does not apply.  Hence, the claim must be denied.


ORDER

A rating in excess of 10 percent for otitis media with 
hearing loss prior to December 1, 2007 is denied.

A compensable rating for otitis media with bilateral hearing 
loss from December 1, 2007 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


